Case 6:19-cv-01249-GAP-EJK Document 91 Filed 04/10/21 Page 1 of 2 PagelD 1183

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

CASENO. — 6:19-cv-1249-Orl-3 LEJK
SHIH-YI1 LI,

Plaintiff{s),
VS.

ROGER HOLLER CHEVROLET CO. d/b/a
HOLLER DRIVER’S MART,

Defendant(s).

 

MEDIATION DISPOSITION REPORT

In accordance with the Court's mediation order(s), a mediation conference was held on
April 1, 2021, and the results of that conference are indicated below:

(a) The following individuals, parties, corporate representatives, and/or claims
professionals attended and participated in the mediation conference, and each
possessed the requisite settlement authority:

YO All individual parties and their respective trial counsel.
v a Designated corporate representatives.
Required claims professionals.
(b) The following individuals, parties, corporate representatives and/or claims
professionals failed to appear and/or participate as ordered:

 

 

(c) The outcome of the mediation conference was:

The case has been completely settled. In accordance with Local Rule 9.06(b), lead
counsel will promptly notify the Court of settlement in accordance with Local Rule
3.08 by the filing of a settlement agreement signed by the parties and the mediator
within ten (10) days of the mediation conference.

The case has been partially resolved and lead counsel has been instructed to file a
joint stipulation regarding those claims which have been resolved within ten (10)
Case 6:19-cv-01249-GAP-EJK Document 91 Filed 04/10/21 Page 2 of 2 PagelD 1184

days. The following issues remain for this Court to resolve:

 

 

 

 

 

The conference was continued with the consent of all parties and counsel. The
mediation conference will be held on a date certain not later than ten (10) days prior
to the scheduled trial date. Any continuance beyond that time must be approved by
the presiding Judge. Mediation Reports will be filed after additional conferences
are complete.

uw The parties have reached an impasse.

Done this April 1, 2021, in Orange County, Florida.

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on a | Ie / Z [,1 electronically filed the foregoing
document with the Clerk of the Court using ECF. I also certify that the foregoing document is
being served this day on all counsel of record via transmission of Notice of Electronic Filing

generated by ECF.

 

CLYEDY’ ff
A, Micheffe Jernigan, Médiator
Mediator #64 AKA
Upchurch Watsé ite & Max

1060 Maitland Center Commons, Suite 440
Maitland, Florida 32751

407- 661-1123 phone / 407-661-5743 facsimile
mjernigan@uww-adr.com
